UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


    MELISSA ANN STACHOW,

           Plaintiff,

    v.                                                      Civil Action No. 3:19-cv-00938-ATB

    ANDREW SAUL,
    Commissioner of Social Security,

           Defendant.


                                   Parties’ Stipulation for Remand

          The parties stipulate that the Commissioner’s final decision be reversed and that this action

be remanded to the Commissioner for further administrative proceedings pursuant to the fourth

sentence of 42 U.S.C. § 405(g). The parties consent to the entry of judgment pursuant to Rule 58

of the Federal Rules of Civil Procedure.

Respectfully Submitted,

Andrew Saul,                                            Melissa Ann Stachow,

By His Attorneys                                        By Her Attorney

Grant C. Jaquith,
United States Attorney

/s/ Timothy S. Bolen                                    /s/ Elizabeth Krupar1
Timothy S. Bolen                                        Elizabeth Krupar Bar Number 520633
Special Assistant United States Attorney                Legal Aid Society of Mid-New York, Inc.
N.D.N.Y. Bar Roll No. 700988                            221 South Warren St., Ste. 310
Social Security Administration                          Syracuse, NY 13202
Office of the General Counsel                           (315) 703-6657
J.F.K. Federal Building, Room 625                       betsy.krupar@lasmny.org
Boston, MA 02203
(617) 565-2367
timothy.bolen@ssa.gov


1
    Signed by Timothy Bolen with Elizabeth Krupar’s permission.

                                                                                  February 6, 2020
